SIMONETT, Justice
(dissenting).
I respectfully dissent. The Board found no need for medical intervention. But all four doctors agreed some intervention was appropriate. The only reason it has not been tried is that Ms. Adkins’ weight is prohibitive. Even employer’s counsel says, “I realize she should get the surgery for the low back problems.” The Board says, in any event, Ms. Adkins is functioning *234well in her present condition. But she is functioning precariously, has good days and bad days, may lift no more than 5 pounds, and, although she is an R.N., the employer’s doctor agrees she must not exacerbate her back condition by doing even routine patient care. The Board says Ms. Adkins should try dieting. But she has, to no avail. She simply cannot, on her own, lose 150 pounds. Her doctor confirms this. The employer’s doctor mentions weight reduction by either diet or surgical approach, but his report indicates a lack of awareness of the patient’s previous unsuccessful attempts to diet. The Board says, without documentation, that the effectiveness of stomach stapling is not established. But all four examining doctors apparently thought otherwise. Even the Board does not really reject stomach stapling but only urges that alternatives first be exhausted — ignoring that the alternatives have already been exhausted. Cf Evans v. W.E.A. Insurance Trust, 122 Wis.2d 1, 361 N.W.2d 630 (1985) (health insurer acted arbitrarily in denying coverage for gastric bypass surgery; opinion quotes insurer’s internal guidelines for gastric bypass surgery eligibility). The Board said there are health risks with the surgery. Undoubtedly there are, and perhaps more risk than with most surgery, but the employee is willing to assume the risk. The employer argues it should not have to pay for surgery to reduce weight the employee had before she was hired. The point would be well taken except that the medical condition being ultimately addressed here is the work-related low back injury.
This, it seems to me, is one of those rare instances where the Board’s findings lack substantial evidentiary support and I would affirm the WCCA’s reversal.